Exhibit 10.28

 

AMENDMENT #1

TO

NONQUALIFIED STOCK OPTION AGREEMENTS

For The

LINCOLN NATIONAL CORPORATION

INCENTIVE COMPENSATION PLAN



This Amendment is effective as of August 13, 2014, and applies to (i) all
outstanding Nonqualified Stock Options granted by Lincoln National Corporation
(“LNC”) under the terms of the Lincoln National Corporation Incentive
Compensation Plan (“Original LNC Option Agreements”) and (ii) all outstanding
Nonqualified Stock Options granted by Jefferson Pilot Corporation that were
assumed by LNC as a result of its 2006 merger with Jefferson Pilot Corporation
and thereafter converted by LNC into options to purchase LNC common stock
(“Original JP Option Agreements”).

 

1.  Paragraph 4 of the Original LNC Option Agreements is hereby amended in its
entirety to read as follows:

 

4.  Manner of Exercise

 

To exercise an Option, Grantee must, on an LNC business day, (1) deliver, mail
or fax written notice of the exercise (in the form specified by LNC) to the
designated LNC stock option administrator, and (2) submit full payment of the
exercise price and the certification of compliance described in Paragraph 5
below.  Such payment may be made in cash or its equivalent or by (i) exchanging
Shares owned by the Grantee that are not the subject of any pledge or other
security interest; (ii) withholding Shares subject to the Option with a Fair
Market Value (as defined in the Plan) on the date of exercise equal to the
exercise price; or (iii) a combination of the foregoing, provided that the
combined value of all cash and cash equivalents and the Fair Market Value (as
defined in the Plan) of any such Share so tendered to the Corporation, valued as
of the date of such tender, is at least equal to such exercise price. 

 

2.  The paragraph in the Original JP Option Agreements entitled “Are there
different ways I can pay the exercise price?” is hereby amended with the
addition of new subparagraph 4 to read as follows:

 

****

 

4.  Net Settlement.  You can pay the exercise price by withholding Option Shares
subject to the Option with a Fair Market Value (as defined in the LNC Incentive
Compensation Plan) on the date of exercise equal to the exercise price.

 

 

IN WITNESS WHEREOF, the Compensation Committee of the LNC Board of Directors has
adopted this Amendment as of the effective date set out above.

 



--------------------------------------------------------------------------------